 

Exhibit 10.8 

  

[Execution Version]

 

GUARANTY

 

dated as of October 27, 2014

 

among

 

GREEN BRICK PARTNERS, INC.

 

THE GUARANTORS FROM TIME TO TIME PARTY HERETO

 

and

 

GREENLIGHT APE, LLC,
as Administrative Agent

 

 

 

 

TABLE OF CONTENTS

 

    Page       ARTICLE I DEFINITIONS       Section 1.01 Credit Agreement
Definitions 1 Section 1.02 Additional Defined Terms 1       ARTICLE II GUARANTY
      Section 2.01 The Guaranty 2 Section 2.02 Guaranty Absolute 3 Section 2.03
Payments 5 Section 2.04 Discharge; Reinstatement in Certain Circumstances 6
Section 2.05 Waiver by the Guarantors 6 Section 2.06 Security for Guaranty 9
Section 2.07 Agreement to Pay; Subordination of Subrogation Claims 9 Section
2.08 Stay of Acceleration 9 Section 2.09 No Set-Off 9       ARTICLE III
INDEMNIFICATION, SUBROGATION AND CONTRIBUTION       Section 3.01 Indemnity and
Subrogation 10 Section 3.02 Contribution and Subrogation 10       ARTICLE IV
REPRESENTATIONS, WARRANTIES AND COVENANTS       Section 4.01 Representations and
Warranties; Certain Agreements 10 Section 4.02 Information 11 Section 4.03
Subordination by Guarantors 11       ARTICLE V SET-OFF       Section 5.01 Right
of Set-Off 11       ARTICLE VI MISCELLANEOUS       Section 6.01 Notices 12
Section 6.02 Benefit of Agreement 12 Section 6.03 No Waivers; Non-Exclusive
Remedies 12 Section 6.04 Enforcement 12 Section 6.05 Amendments and Waivers 13
Section 6.06 Governing Law; Submission to Jurisdiction 13

 

- i -

 

 

Table of Contents (Cont.)

 

    Page       Section 6.07 Limitation of Law; Severability 13 Section 6.08
Counterparts; Integration; Effectiveness 13 Section 6.09 WAIVER OF JURY TRIAL 13
Section 6.10 Additional Guarantors 14 Section 6.11 Termination; Release of
Guarantors 14 Section 6.12 Conflict 14

 

- ii -

 

 

GUARANTY dated as of October 27, 2014 (as amended, restated, amended and
restated, modified or supplemented from time to time, this “Agreement”) among
GREEN BRICK PARTNERS, INC., the GUARANTORS from time to time party hereto and
GREENLIGHT APE, LLC, as Administrative Agent for the benefit of the Secured
Parties referred to herein.

 

GREEN BRICK PARTNERS, INC. (the “Borrower”) proposes to enter into that certain
Loan Agreement, dated as of the date hereof (as amended, restated, amended and
restated, modified or supplemented from time to time and including any agreement
extending the maturity of, refinancing or otherwise amending, amending and
restating or otherwise modifying or restructuring all or any portion of the
obligations of the Borrower under such agreement or any successor agreement, the
“Credit Agreement”) among the Borrower, the lenders from time to time party
thereto (each a “Lender” and, collectively, the “Lenders”) and GREENLIGHT APE,
LLC, as Administrative Agent (together with its successor or successors in each
such capacity, the “Administrative Agent”) and as Collateral Agent (together
with its successor or successors in each such capacity, the “Collateral Agent”
and together with the Administrative Agent, individually as an “Agent” and
collectively as the “Agents”).

 

The Lenders, the Administrative Agent, the Collateral Agent, each co-agent or
sub-agent appointed by the Administrative Agent and the Collateral Agent from
time to time pursuant to the Credit Agreement, and each Indemnified Party and
their respective successors and assigns are herein referred to individually as a
“Secured Party” and collectively as the “Secured Parties”.

 

To induce the Lenders to enter into the Credit Agreement and the other Loan
Documents, and as a condition precedent to the obligations of the Lenders under
the Credit Agreement, each of the subsidiaries of the Borrower listed on the
signature pages hereof or which shall become a party hereto from time to time in
accordance with Section 6.10 hereof (each a “Guarantor” and, collectively, the
“Guarantors”) has agreed, jointly and severally, to provide a guaranty of all
obligations of the Borrower and the other Loan Parties under and in respect of
the Loan Documents. As used herein, “Other Loan Parties” means, with respect to
any Guarantor, any and all of the Loan Parties other than such Guarantor.

 

Each of the Guarantors is a direct or indirect Subsidiary of the Borrower, and
the Guarantors will receive not insubstantial benefits from the Credit Agreement
and the Loans and other financial accommodations to be made, issued or entered
into thereunder and from the other financial accommodations to be made under the
other Loan Documents. Accordingly, each Guarantor hereby agrees with the
Administrative Agent for the benefit of the Secured Parties as follows:

 

ARTICLE I
DEFINITIONS

 

Section 1.01         Credit Agreement Definitions. Capitalized terms used in
this Agreement and not otherwise defined herein have the respective meanings
assigned thereto in the Credit Agreement. Whenever any term used in this
Agreement and not otherwise defined herein is used herein, such reference shall
be deemed to have the same effect as if such term had been independently set
forth herein in full on the date hereof. The rules of construction specified in
Section 1.2 of the Credit Agreement shall also apply to this Agreement.

 

Section 1.02         Additional Defined Terms. As used in this Agreement, the
following additional terms have the meanings specified below:

 

“Claiming Guarantor” has the meaning specified in Section 3.02.

 

“Contributing Guarantor” has the meaning specified in Section 3.02.

 

 

 

 

“Discharge of Finance Obligations” has the meaning specified in Section 2.04.

 

“Fraudulent Transfer Laws” has the meaning specified in Section 2.01.

 

“Guaranteed Obligations” has the meaning specified in Section 2.01.

 

“Guaranty Joinder” has the meaning specified in Section 6.10.

 

“Insolvency or Liquidation Proceeding” has the meaning specified in Section
2.01.

 

ARTICLE II
GUARANTY

 

Section 2.01        The Guaranty. Each Guarantor unconditionally guarantees,
jointly and severally with the other Guarantors, as a primary obligor and not
merely as a surety, the due and punctual payment of:

 

(i)          all principal of, premium, if any, and interest on any Loan
incurred by any Other Loan Party under, or any Note issued by any Other Loan
Party pursuant to, the Credit Agreement or any other Loan Document (including,
without limitation, any interest which accrues after the commencement of any (A)
voluntary or involuntary case or proceeding under any bankruptcy, insolvency,
reorganization or other similar law with respect to any Loan Party, (B) other
voluntary or involuntary insolvency, reorganization or bankruptcy case or
proceeding, or any receivership, liquidation or similar case or proceeding with
respect to any Loan Party or any material portion of its respective assets, (C)
liquidation, dissolution, reorganization or winding up of any Loan Party whether
voluntary or involuntary and whether or not involving insolvency or bankruptcy
or (D) assignment for the benefit of creditors or any other marshalling of
assets and liabilities of any Loan Party (each an “Insolvency or Liquidation
Proceeding”), whether or not allowed or allowable as a claim in any such
proceeding);

 

(ii)         all fees, expenses, indemnification obligations and other amounts
of whatever nature now or hereafter payable by any Other Loan Party pursuant to
the Credit Agreement or any other Loan Document (including, without limitation,
any amounts which accrue after the commencement of any Insolvency or Liquidation
Proceeding with respect to such Other Loan Party, whether or not allowed or
allowable as a claim in any such proceeding);

 

(iii)        all expenses of any Agent as to which one or more of them have a
right to reimbursement by any Loan Party under Section 2.07 of this Agreement,
Section 4.9, Section 9.6 and Section 10.3 of the Credit Agreement or under any
other similar provision of any other Loan Document, including, without
limitation, any and all sums advanced by the Collateral Agent to preserve the
Collateral or preserve its security interests in the Collateral to the extent
permitted under any Loan Document or applicable Law;

 

(iv)        all amounts paid by any Indemnified Party as to which such
Indemnified Party has the right to reimbursement by any Loan Party under Section
4.9 of the Credit Agreement or under any other similar provision of any other
Loan Document; and

 

(v)         all other amounts now or hereafter payable by any Other Loan Party
and all other obligations or liabilities now existing or hereafter arising or
incurred on the part of any Other Loan Party pursuant to any Loan Document
(including, without limitation, any amounts which accrue after the commencement
of any Insolvency or Liquidation Proceeding with respect to such Other Loan
Party, whether or not allowed or allowable as a claim in any such proceeding).

 

-2-

 

 

in each case together with all renewals, modifications, consolidations or
extensions thereof and whether now or hereafter due, owing or incurred in any
manner, whether actual or contingent, whether incurred solely or jointly with
any other Person and whether as principal or surety (and including all
liabilities in connection with any notes, bills or other instruments accepted by
any Secured Party in connection therewith), together in each case with all
renewals, modifications, consolidations or extensions thereof (all such
obligations referred to in clauses (i) to (v) above being herein collectively
referred to as the “Guaranteed Obligations”).

 

The books and records of the Administrative Agent showing the amount of the
Guaranteed Obligations shall be admissible in evidence in any action or
proceeding, and shall be binding upon each Guarantor and conclusive, absent
manifest error, for the purpose of establishing the amount of the Guaranteed
Obligations.

 

Anything contained in this Agreement to the contrary notwithstanding, the
obligations of each Guarantor hereunder shall be limited to a maximum aggregate
amount equal to the greatest amount that would not render such Guarantor’s
obligations hereunder subject to avoidance as a fraudulent transfer or
conveyance under Section 548 of the Bankruptcy Code or any provisions of
applicable state law (collectively, the “Fraudulent Transfer Laws”), in each
case after giving effect to all other liabilities of such Guarantor, contingent
or otherwise, that are relevant under the Fraudulent Transfer Laws and after
giving effect as assets of such Guarantor to the value (as determined under the
applicable provisions of the Fraudulent Transfer Laws) of any rights to
subrogation, contribution, reimbursement, indemnity or similar rights of such
Guarantor pursuant to (A) applicable Law or (B) any agreement providing for an
equitable allocation among such Guarantor and any Other Loan Party and its
Affiliates of obligations arising under guaranties by such parties (including
the agreements in Article III of this Agreement). If any Guarantor’s liability
hereunder is limited pursuant to this paragraph to an amount that is less than
the total amount of the Guaranteed Obligations, then it is understood and agreed
that the portion of the Guaranteed Obligations for which such Guarantor is
liable hereunder shall be the last portion of the Guaranteed Obligations to be
repaid by such Guarantor.

 

Section 2.02         Guaranty Absolute. Each Guarantor guarantees that the
Guaranteed Obligations will be paid and performed strictly in accordance with
the terms of the Loan Documents, regardless of any Law now or hereafter in
effect in any jurisdiction affecting any of such terms or the rights of the
Secured Parties with respect thereto. The obligations of the Guarantors under
this Agreement are independent of the Guaranteed Obligations, and a separate
action or actions may be brought and prosecuted against each Guarantor to
enforce this Agreement, irrespective of whether any action is brought against
the Borrower or any Other Loan Party or whether the Borrower or any Other Loan
Party is joined in any such action or actions. This Agreement is an absolute and
unconditional guaranty of payment when due, and not of collection, by each
Guarantor, jointly and severally with each other Guarantor of the Guaranteed
Obligations in each and every particular. The obligations of each Guarantor
hereunder are several from those of the Other Loan Parties and are primary
obligations concerning which each Guarantor is the principal obligor. The
Secured Parties shall not be required to mitigate damages or take any action to
reduce, collect or enforce the Guaranteed Obligations.

 

The obligations of each Guarantor hereunder shall not be subject to any
reduction, limitation, impairment or termination for any reason, including the
existence of any claim, set-off or other right which any Guarantor may have at
any time against any Other Loan Party, any Agent or other Secured Party or any
other Person, whether in connection herewith or any unrelated transactions.
Without limiting the generality of the foregoing, each Guarantor’s liability
shall extend to all amounts that constitute part of the Guaranteed Obligations
and would be owed by any Other Loan Party to any Secured Party under the Loan
Documents but for the fact that they are unenforceable or not allowable due to
the existence of a bankruptcy, reorganization or similar proceeding involving
the Borrower or such Other Loan Party.

 

-3-

 

 

Without limiting the generality of the foregoing, until the Discharge of Finance
Obligations, the obligations of each Guarantor hereunder shall not be released,
discharged or otherwise affected or impaired by:

 

(i)          any extension, renewal, settlement, compromise, acceleration,
waiver or release in respect of any obligation of any Other Loan Party under the
Credit Agreement, the Notes, or any other Loan Document or any other agreement
or instrument evidencing or securing any Guaranteed Obligation, by operation of
law or otherwise;

 

(ii)         any change in the manner, place, time or terms of payment of any
Guaranteed Obligation or any other amendment, supplement or modification to the
Credit Agreement, the Notes, any other Loan Document or any other agreement or
instrument evidencing or securing any Guaranteed Obligation;

 

(iii)        any release, non-perfection or invalidity of any direct or indirect
security for any Guaranteed Obligation, any sale, exchange, surrender,
realization upon, offset against or other action in respect of any direct or
indirect security for any Guaranteed Obligation or any release of any Other Loan
Party or any other guarantor or guarantors of any Guaranteed Obligation;

 

(iv)        any change in the existence, structure or ownership of any Other
Loan Party or any insolvency, bankruptcy, reorganization, arrangement,
readjustment, composition, liquidation or other similar proceeding affecting any
Other Loan Party or its assets or any resulting disallowance, release or
discharge of all or any portion of any Guaranteed Obligation;

 

(v)         the existence of any claim, set-off or other right which any
Guarantor may have at any time against any Other Loan Party, any Agent, any
other Secured Party or any other Person, whether in connection herewith or any
unrelated transaction; provided that nothing herein shall prevent the assertion
of any such claim by separate suit or compulsory counterclaim;

 

(vi)        any invalidity or unenforceability relating to or against any Other
Loan Party for any reason of the Credit Agreement, any Note, any other Loan
Document or any other agreement or instrument evidencing or securing any
Guaranteed Obligation or any provision of applicable Law purporting to prohibit
the payment by any Other Loan Party of any Guaranteed Obligation;

 

(vii)       any failure by any Agent or any other Secured Party: (A) to file or
enforce a claim against any Other Loan Party or its estate (in a bankruptcy or
other proceeding); (B) to give notice of the existence, creation or incurrence
by any Other Loan Party of any new or additional indebtedness or obligation
under or with respect to the Guaranteed Obligations; (C) to commence any action
against any Other Loan Party; (D) to disclose to any Guarantor any facts which
such Agent or such other Secured Party may now or hereafter know with regard to
any Other Loan Party; or (E) to proceed with due diligence in the collection,
protection or realization upon any collateral securing the Guaranteed
Obligations;

 

(viii)      any direction as to application of payment by any Other Loan Party
or any other Person;

 

-4-

 

 

(ix)         any subordination by any Secured Party of the payment of any
Guaranteed Obligation to the payment of any other liability (whether matured or
unmatured) of any Other Loan Party to its creditors;

 

(x)          any act or failure to act by the Administrative Agent or any other
Secured Party under this Agreement or otherwise which may deprive any Guarantor
of any right to subrogation, contribution or reimbursement against any Other
Loan Party or any right to recover full indemnity for any payments made by such
Guarantor in respect of the Guaranteed Obligations; or

 

(xi)         any other act or omission to act or delay of any kind by the
Borrower, any Other Loan Party, the Administrative Agent or any Secured Party or
any other Person or any other circumstance whatsoever which might, but for the
provisions of this clause, constitute a legal or equitable discharge of any
Guarantor’s obligations hereunder.

 

Each Guarantor has irrevocably and unconditionally delivered this Agreement to
the Administrative Agent, for the benefit of the Secured Parties, and the
failure by any Other Loan Party or any other Person to sign this Agreement or a
guaranty similar to this Agreement or otherwise shall not discharge the
obligations of any Guarantor hereunder. The irrevocable and unconditional
liability of each Guarantor hereunder applies whether it is jointly and
severally liable for the entire amount of the Guaranteed Obligations, or only
for a pro-rata portion, and without regard to any rights (or the impairment
thereof) of subrogation, contribution or reimbursement that such Guarantor may
now or hereafter have against any Other Loan Party or any other Person. This
Agreement is and shall remain fully enforceable against each Guarantor
irrespective of any defenses that any Other Loan Party may have or assert in
respect of the Guaranteed Obligations, including, without limitation, failure of
consideration, breach of warranty, payment, statute of frauds, statute of
limitations, accord and satisfaction and usury, except that a Guarantor may
assert the defense of final payment in full of the Guaranteed Obligations.

 

Section 2.03         Payments.

 

(a)          Payments to be Made Upon Default. If any Loan Party fails to pay or
perform any Guaranteed Obligation when due in accordance with its terms (whether
at stated maturity, by acceleration or otherwise) or if any Event of Default
specified in Sections 8.1.12 and 8.1.13 of the Credit Agreement occurs with
respect to any Loan Party, the Guarantors shall, forthwith on demand of the
Administrative Agent, pay the aggregate amount of all Guaranteed Obligations to
the Administrative Agent.

 

(b)          General Provisions as to Payments. Each payment hereunder shall be
made without set-off, counterclaim or other deduction, in federal or other funds
immediately available to the Administrative Agent at the address(es) referred to
in Section 6.01. Without limiting the foregoing, each Guarantor shall make all
payments hereunder free and clear of and without deduction for any taxes,
levies, imposts, duties, charges, fees, deductions, withholdings, compulsory
loans, restrictions or conditions of any nature now or hereafter imposed or
levied by any jurisdiction or any political subdivision thereof or taxing or
other authority therein unless the Guarantor is compelled by law to make such
deduction or withholding. Subject to the Credit Agreement, if any such
obligation is imposed upon any Guarantor with respect to any amount payable by
it hereunder, such Guarantor will pay to the Administrative Agent for the
account of the Secured Parties, on the date on which such amount is due and
payable hereunder, such additional amount in U.S. dollars as shall be necessary
to enable the applicable Secured Party or Parties to receive the same net amount
which it or they would have received on such due date had the applicable
Guaranteed Obligation been paid by the Borrower under the Credit Agreement. The
obligations of the Guarantors under this paragraph shall survive the payment in
full of the Guaranteed Obligations and termination of this Agreement. The
obligations hereunder shall not be affected by any acts of any legislative body
or governmental authority affecting the Borrower, any Guarantor or any Other
Loan Party, including but not limited to, any restrictions on the conversion of
currency or repatriation or control of funds or any total or partial
expropriation of the Borrower’s property or the property of any Guarantor or any
Other Loan Party, or by economic, political, regulatory or other events in the
countries where the Borrower, any Guarantor or any Other Loan Party is located.

 

-5-

 

 

(c)          Application of Payments; Priority of Distributions. All payments
received by the Administrative Agent hereunder shall be applied as provided in
Section 8.2.4 of the Credit Agreement.

 

Section 2.04         Discharge; Reinstatement in Certain Circumstances. Each
Guarantor’s obligations hereunder shall remain in full force and effect until
the latest to occur of (i) payment in full in cash of the principal of and
interest (including interest accruing on or after the commencement of any
Insolvency or Liquidation Proceeding, whether or not a claim for such interest
is, or would be, allowed in such Insolvency or Liquidation Proceeding) and
premium, if any, on all Indebtedness (other than contingent obligations)
outstanding under the Loan Documents and termination of all commitments to lend
or otherwise extend credit under the Loan Documents, and (ii) payment in full in
cash of all other Guaranteed Obligations (other than contingent obligations)
that are due and payable or otherwise accrued and owing at or prior to the time
such principal and interest are paid (including legal fees and other expenses,
costs or charges accruing on or after the commencement of any Insolvency or
Liquidation Proceeding, whether or not a claim for such fees, expenses, costs or
charges is, or would be, allowed in such Insolvency or Liquidation Proceeding
but excluding unasserted contingent indemnification obligations) (the occurrence
of all of the foregoing being referred to herein as “Discharge of Finance
Obligations”). No payment or payments made by any Other Loan Party or any other
Person or received or collected by any Secured Party from any Other Loan Party
or any other Person by virtue of any action or proceeding or any set-off or
appropriation or application at any time or from time to time in reduction of or
in payment of the Guaranteed Obligations shall be deemed to modify, reduce,
release or otherwise affect the liability of any Guarantor hereunder, it being
understood that each Guarantor shall, notwithstanding any such payment or
payments, remain liable for the Guaranteed Obligations until the Discharge of
Finance Obligations. If at any time any payment by any Other Loan Party or any
other Person of any Guaranteed Obligation is rescinded or must otherwise be
restored or returned upon the insolvency, bankruptcy, dissolution, liquidation
or reorganization of any Other Loan Party or other Person or upon or as a result
of the appointment of a receiver, intervener or conservator of, or trustee or
similar officer for, such Other Loan Party or other Person or any substantial
part of its respective property or otherwise, each Guarantor’s obligations
hereunder with respect to such payment shall be reinstated as though such
payment had been due but not made at such time. Each Guarantor party hereto
agrees that payment or performance of any of the Guaranteed Obligations or other
acts which toll any statute of limitations applicable to the Guaranteed
Obligations shall also toll the statute of limitations applicable to each such
Guarantor’s liability hereunder.

 

Section 2.05         Waiver by the Guarantors. Each Guarantor hereby waives
presentment to, demand of payment from and protest to the Other Loan Parties of
any of the Guaranteed Obligations, and also waives promptness, diligence, notice
of acceptance of its guarantee, any other notice with respect to any of the
Guaranteed Obligations and this Agreement and any requirement that any Agent or
any other Secured Party protect, secure, perfect or insure any Lien or any
property subject thereto. Each Guarantor further waives any right to require
that resort be had by any Agent or any other Secured Party to any security held
for payment of the Guaranteed Obligations or to any balance of any deposit,
account or credit on the books of any Agent or any other Secured Party in favor
of any Loan Party or any other Person. Each Guarantor hereby consents and agrees
to each of the following to the fullest extent permitted by law, and agrees that
such Guarantor’s obligations under this Agreement shall not be released,
diminished, impaired, reduced or adversely affected by any of the following, and
waives any rights (including rights to notice) which such Guarantor might
otherwise have as a result of or in connection with any of the following, in
each case, to the fullest extent permitted by law:

 

-6-

 

 

(i)          any renewal, extension, modification, increase, decrease,
alteration or rearrangement of all or any part of the Guaranteed Obligations or
any instrument executed in connection therewith, or any contract or
understanding with any Other Loan Party, any Agent, the other Secured Parties,
or any of them, or any other Person, pertaining to the Guaranteed Obligations;

 

(ii)         any adjustment, indulgence, forbearance or compromise that might be
granted or given by any Agent or any other Secured Party to any Other Loan Party
or any other Person liable on the Guaranteed Obligations; or the failure of any
Agent or any other Secured Party to assert any claim or demand or to exercise
any right or remedy against any Other Loan Party under the provisions of any
Loan Document or otherwise; or any rescission, waiver, amendment or modification
of, or any release from any of the terms or provisions of, any Loan Document or
any other agreement, including with respect to any Other Loan Party under this
Agreement;

 

(iii)        the insolvency, bankruptcy, arrangement, adjustment, composition,
liquidation, disability, dissolution or lack of power of any Other Loan Party or
any other Person at any time liable for the payment of all or part of the
Guaranteed Obligations; or any dissolution of any Other Loan Party, or any
change, restructuring or termination of the corporate structure or existence of
any Other Loan Party, or any sale, lease or transfer of any or all of the assets
of any Other Loan Party, or any change in the shareholders, partners, or members
of any Other Loan Party; or any default, failure or delay, willful or otherwise,
in the performance of the Guaranteed Obligations;

 

(iv)        the invalidity, illegality or unenforceability of all or any part of
the Guaranteed Obligations, or any document or agreement executed in connection
with the Guaranteed Obligations, for any reason whatsoever, including the fact
that the Guaranteed Obligations, or any part thereof, exceed the amount
permitted by law, the act of creating the Guaranteed Obligations or any part
thereof is ultra vires, the officers or representatives executing the documents
or otherwise creating the Guaranteed Obligations acted in excess of their
authority, the Guaranteed Obligations violate applicable usury laws, any Other
Loan Party has valid defenses, claims or offsets (whether at law, in equity or
by agreement) which render the Guaranteed Obligations wholly or partially
uncollectible from such Other Loan Party, the creation, performance or repayment
of the Guaranteed Obligations (or the execution, delivery and performance of any
document or instrument representing part of the Guaranteed Obligations or
executed in connection with the Guaranteed Obligations or given to secure the
repayment of the Guaranteed Obligations) is illegal, uncollectible, legally
impossible or unenforceable, or the documents or instruments pertaining to the
Guaranteed Obligations have been forged or otherwise are irregular or not
genuine or authentic;

 

(v)         any full or partial release of the liability of any Other Loan Party
or of any other Person now or hereafter liable, whether directly or indirectly,
jointly, severally, or jointly and severally, to pay, perform, guarantee or
assure the payment of the Guaranteed Obligations or any part thereof, it being
recognized, acknowledged and agreed by each Guarantor that such Guarantor may be
required to pay the Guaranteed Obligations in full without assistance or support
of any other Person, and such Guarantor has not been induced to enter into this
Agreement on the basis of a contemplation, belief, understanding or agreement
that any party other than the Borrower will be liable to perform the Guaranteed
Obligations, or that the Secured Parties will look to any other party to perform
the Guaranteed Obligations;

 

(vi)        the taking or accepting of any other security, collateral or
guarantee, or other assurance of payment, for all or any part of the Guaranteed
Obligations;

 

-7-

 

 

(vii)       any release, surrender, exchange, subordination, deterioration,
waste, loss or impairment (including negligent, willful, unreasonable or
unjustifiable impairment) of any letter of credit, collateral, property or
security, at any time existing in connection with, or assuring or securing
payment of, all or any part of the Guaranteed Obligations;

 

(viii)      any right that any Guarantor may now or hereafter have under Section
3-606 of the UCC or otherwise to unimpaired collateral;

 

(ix)         the failure of any Agent, any other Secured Party or any other
Person to exercise diligence or reasonable care in the preservation, protection,
enforcement, sale or other handling or treatment of all or any part of such
collateral, property or security;

 

(x)          the fact that any collateral, security, security interest or lien
contemplated or intended to be given, created or granted as security for the
repayment of the Guaranteed Obligations shall not be properly perfected or
created, or shall prove to be unenforceable or subordinate to any other security
interest or lien, it being recognized and agreed by each Guarantor that such
Guarantor is not entering into this Agreement in reliance on, or in
contemplation of the benefits of, the validity, enforceability, collectibility
or value of any of the Collateral;

 

(xi)         any payment by any Other Loan Party to the Administrative Agent,
any other Agent or any other Secured Party being held to constitute a preference
under the Bankruptcy Code or any similar federal, foreign or state law, or for
any reason any Agent or any other Secured Party being required to refund such
payment or pay such amount to any Other Loan Party or someone else;

 

(xii)        any other action taken or omitted to be taken with respect to the
Guaranteed Obligations, or the security and collateral therefor, whether or not
such action or omission prejudices any Guarantor or increases the likelihood
that any Guarantor will be required to pay the Guaranteed Obligations pursuant
to the terms hereof, it being the unambiguous and unequivocal intention of each
Guarantor that such Guarantor shall be obligated to pay the Guaranteed
Obligations when due, notwithstanding any occurrence, circumstance, event,
action or omission whatsoever, whether or not contemplated, and whether or not
otherwise or particularly described herein, except for the full and final
payment and satisfaction of the Guaranteed Obligations in cash;

 

(xiii)       the fact that all or any of the Guaranteed Obligations cease to
exist by operation of law, including by way of a discharge, limitation or
tolling thereof under any bankruptcy, insolvency, reorganization or other
similar law;

 

(xiv)      the existence of any claim, set-off or other right which any
Guarantor may have at any time against any Other Loan Party, the Administrative
Agent, any other Secured Party or any other Person, whether in connection
herewith or any unrelated transactions; provided that nothing herein shall
prevent the assertion of any such claim by separate suit or compulsory
counterclaim; or

 

(xv)       any other circumstance that might in any manner or to any extent
otherwise constitute a defense available to, vary the risk of, or operate as a
discharge of, such Guarantor as a matter of law or equity.

 

All waivers herein contained shall be without prejudice to the right of the
Administrative Agent at its option to proceed against any Loan Party or any
other Person, whether by separate action or by joinder.

 

-8-

 

 

Section 2.06         Security for Guaranty. Each Guarantor party hereto
authorizes the Collateral Agent in accordance with the terms and subject to the
conditions set forth in the Security Documents, (i) to take and hold security
for the payment of the Guaranteed Obligations and its obligations under this
Agreement and to exchange, enforce, waive and release any such security, (ii) to
apply such security and direct the order or manner of sale thereof in accordance
with the Security Documents and (iii) to release or substitute any one or more
endorsees, other Guarantors or Other Loan Parties. The Collateral Agent may, at
its election, in accordance with the terms and subject to the conditions set
forth in the Security Documents, foreclose on any security held by it by one or
more judicial or nonjudicial sales, or exercise any other right or remedy
available to it against any Loan Party, or any security, without affecting or
impairing in any way the liability of any Guarantor hereunder.

 

Section 2.07         Agreement to Pay; Subordination of Subrogation Claims. In
furtherance of the foregoing and not in limitation of any other right that the
Administrative Agent, any other Agent or any other Secured Party has at law or
in equity against any Guarantor by virtue hereof, upon the failure of any Other
Loan Party to pay any Guaranteed Obligation when and as the same shall become
due, whether at maturity, by acceleration, after notice of prepayment or
otherwise, each Guarantor hereby promises to and will forthwith pay, or cause to
be paid, to the Administrative Agent or such other Secured Party as designated
thereby in cash the amount of such unpaid Guaranteed Obligations. Upon payment
by any Guarantor of any sums to the Administrative Agent or any Secured Party as
provided above, all rights of such Guarantor against any Other Loan Party
arising as a result thereof by way of right of subrogation, contribution,
reimbursement, indemnity or otherwise shall (including, without limitation, in
the case of any Guarantor, any rights of such Guarantor arising under Article
III of this Agreement) in all respects be subordinate and junior in right of
payment to the prior indefeasible payment in full in cash of all the Guaranteed
Obligations and Discharge of Finance Obligations. No failure on the part of any
Other Loan Party or any other Person to make any payments in respect of any
subrogation, contribution, reimbursement, indemnity or similar right (or any
other payments required under applicable Requirements of Law or otherwise) shall
in any respect limit the obligations and liabilities of any Guarantor with
respect to its obligations hereunder. If any amount shall erroneously be paid to
any Guarantor on account of such subrogation, contribution, reimbursement,
indemnity or similar right, such amount shall be held in trust for the benefit
of the Secured Parties and shall forthwith be turned over to the Administrative
Agent in the exact form received by such Guarantor (duly endorsed by such
Guarantor to the Administrative Agent, if required) to be credited against the
payment of the Guaranteed Obligations, whether matured or unmatured, in
accordance with the terms of the Loan Documents.

 

Section 2.08         Stay of Acceleration. If acceleration of the time for
payment of any amount payable by any Other Loan Party under or with respect to
the Guaranteed Obligations is stayed upon the insolvency or bankruptcy of such
Other Loan Party, all such amounts otherwise subject to acceleration under the
terms of the Credit Agreement, the Notes or any other agreement or instrument
evidencing or securing the Guaranteed Obligations shall nonetheless be payable
by the Guarantors hereunder, jointly and severally, forthwith on demand by the
Administrative Agent in the manner provided in Section 2.01.

 

Section 2.09         No Set-Off. Except as set forth in Section 5.01, no act or
omission of any kind or at any time on the part of any Secured Party in respect
of any matter whatsoever shall in any way affect or impair the rights of the
Administrative Agent or any other Secured Party to enforce any right, power or
benefit under this Agreement, and no set-off, claim, reduction or diminution of
any Guaranteed Obligation or any defense of any kind or nature which any
Guarantor has or may have against any Other Loan Party or any Secured Party
shall be available against the Administrative Agent or any other Secured Party
in any suit or action brought by the Administrative Agent or any other Secured
Party to enforce any right, power or benefit provided for by this Agreement;
provided that nothing herein shall prevent the assertion by any Guarantor of any
such claim by separate suit or compulsory counterclaim. Nothing in this
Agreement shall be construed as a waiver by any Guarantor of any rights or
claims which it may have against any Secured Party hereunder or otherwise, but
any recovery upon such rights and claims shall be had from such Secured Party
separately, it being the intent of this Agreement that each Guarantor shall be
unconditionally, absolutely and jointly and severally obligated to perform fully
all its obligations, covenants and agreements hereunder for the benefit of each
Secured Party.

 

-9-

 

 

ARTICLE III
INDEMNIFICATION, SUBROGATION AND CONTRIBUTION

 

Section 3.01         Indemnity and Subrogation. In addition to all such rights
of indemnity and subrogation as the Guarantors may have under applicable Law
(but subject to Section 2.07 above), the Borrower agrees that (i) if a payment
shall be made by any Guarantor under this Agreement, the Borrower shall
indemnify such Guarantor for the full amount of such payment, and such Guarantor
shall be subrogated to the rights of the Person to whom such payment shall have
been made to the extent of such payment and (ii) if any assets of any Guarantor
shall be sold pursuant to any Security Document to satisfy a claim of any
Secured Party, the Borrower shall indemnify such Guarantor in an amount equal to
the greater of the book value or the fair market value of the assets so sold.

 

Section 3.02         Contribution and Subrogation. Each Guarantor (a
“Contributing Guarantor”) agrees (subject to Section 2.07 above) that, if a
payment shall be made by any other Guarantor under this Agreement or assets of
any other Guarantor shall be sold pursuant to any Security Document to satisfy a
claim of any Secured Party and such other Guarantor (the “Claiming Guarantor”)
shall not have been fully indemnified by the Borrower as provided in Section
3.01, the Contributing Guarantor shall indemnify the Claiming Guarantor in an
amount equal to the amount of such payment or the greater of the book value or
the fair market value of such assets, as the case may be, in each case
multiplied by a fraction the numerator of which shall be the net worth of the
Contributing Guarantor on the date that the obligation(s) supporting such claim
were incurred under this Agreement and the denominator of which shall be the
aggregate net worth of all the Guarantors on such date (or, in the case of any
Guarantor becoming a party hereto pursuant to Section 6.10, the date of the
Guaranty Joinder executed and delivered by such Guarantor). Any Contributing
Guarantor making any payment to a Claiming Guarantor pursuant to this Section
3.02 shall be subrogated to the rights of such Claiming Guarantor under Section
3.01 to the extent of such payment, in each case subject to the provisions of
Section 2.07.

 

ARTICLE IV
REPRESENTATIONS, WARRANTIES AND COVENANTS

 

Section 4.01         Representations and Warranties; Certain Agreements. Each
Guarantor hereby represents and warrants to, and covenants with the
Administrative Agent, for the benefit of the Secured Parties as follows:

 

(a)          All representations and warranties contained in the Loan Documents
that relate to such Guarantor are true and correct in all material respects.

 

(b)          Such Guarantor agrees to comply with each of the covenants
contained in the Loan Documents that impose or purport to impose, through
agreements with the Borrower, restrictions or obligations on such Guarantor.

 

(c)          Such Guarantor acknowledges that any default in the due observance
or performance by such Guarantor of any covenant, condition or agreement
contained herein may constitute an Event of Default under Section 8.1 of the
Credit Agreement, subject to the terms, conditions and grace periods set forth
therein.

 

-10-

 

 

(d)          Such Guarantor has, independently and without reliance upon the
Administrative Agent or any other Secured Party and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Such Guarantor has investigated fully the
benefits and advantages which will be derived by it from execution of this
Agreement, and the board of directors (or persons performing similar functions
in case of a Guarantor which is not a corporation) of such Guarantor has decided
that a direct or an indirect benefit will accrue to such Guarantor by reason of
the execution of this Agreement.

 

(e)          (i) This Agreement is not given with actual intent to hinder, delay
or defraud any Person to which such Guarantor is or will become, on or after the
date hereof, indebted; and (ii) such Guarantor, together with the other Loan
Parties, is Solvent on the date hereof (or, in the case of any Guarantor
becoming a party hereto pursuant to Section 6.10, the date of the Guaranty
Joinder executed and delivered by such Guarantor) and will not cease to be
Solvent as a result of the giving of this Agreement.

 

Section 4.02         Information. Each of the Guarantors assumes all
responsibility for being and keeping itself informed of the financial condition
and assets of the Other Loan Parties and of all other circumstances bearing upon
the risk of nonpayment of the Guaranteed Obligations and the nature, scope and
extent of the risks that such Guarantor assumes and incurs hereunder, and agrees
that none of the Administrative Agent, any other Agent or any other Secured
Party will have any duty to advise any of the Guarantors of information known to
it or any of them regarding such circumstances or risks.

 

Section 4.03         Subordination by Guarantors. In addition to the terms of
subordination provided for under Section 2.07, each Guarantor hereby
subordinates in right of payment all indebtedness of the Other Loan Parties
owing to it, whether originally contracted with such Guarantor or acquired by
such Guarantor by assignment, transfer or otherwise, whether now owed or
hereafter arising, whether for principal, interest, fees, expenses or otherwise,
together with all renewals, extensions, increases or rearrangements thereof, to
the prior indefeasible payment in full in cash of the Guaranteed Obligations,
whether now owed or hereafter arising, whether for principal, interest
(including interest accruing during the pendency of any Insolvency or
Liquidation Proceeding, regardless of whether allowed or allowable in such
proceeding), fees, expenses or otherwise, together with all renewals,
extensions, increases or rearrangements thereof; provided that, unless an Event
of Default is continuing and the Administrative Agent in its sole discretion has
given notice to the Borrower to suspend such intercompany payments, payments in
respect of such indebtedness shall be permitted.

 

ARTICLE V
SET-OFF

 

Section 5.01         Right of Set-Off. If an Event of Default shall have
occurred and be continuing, each Secured Party is hereby authorized at any time
and from time to time, to the fullest extent permitted by applicable Law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Secured Party to or
for the credit or the account of a Guarantor against any and all of the
obligations of the Borrower or such Guarantor now or hereafter existing under
this Agreement or any other Loan Document to such Secured Party, irrespective of
whether or not such Secured Party shall have made any demand under this
Agreement or any other Loan Document and although such obligations of such
Guarantor may be contingent or unmatured or are owed to a branch or office of
such Secured Party different from the branch or office holding such deposit or
obligated on such indebtedness. The rights of each Secured Party and their
respective Affiliates under this Section 5.01 are in addition to other rights
and remedies (including other rights of setoff) that such Secured Party or their
respective Affiliates may have. Each Secured Party agrees to notify the
respective Guarantor and the Administrative Agent promptly after any such setoff
and application; provided that the failure to give such notice shall not affect
the validity of such setoff and application.

 

-11-

 

 

ARTICLE VI
MISCELLANEOUS

 

Section 6.01         Notices. Unless otherwise expressly provided herein, all
notices and other communications provided for hereunder shall be in writing
(including by facsimile transmission) and mailed, faxed or delivered, to the
address, facsimile number or (subject to subsection (b) below) electronic mail
address specified for notices: (i) in the case of any Guarantor, as set forth on
the signature pages hereto; (ii) in the case of the Borrower, the Administrative
Agent or any Lender, as specified in or pursuant to Section 10.5 of the Credit
Agreement; (iii) in the case of the Collateral Agent, as specified in or
pursuant to Section 11.01 of the Pledge and Security Agreement; or (iv) in the
case of any party, at such other address as shall be designated by such party in
a notice to the Administrative Agent and each other party hereto. All such
notices and other communications shall, except as otherwise expressly herein
provided, be effective (a) in the case of facsimile, when received, (b) in the
case of hand-delivered notice, when hand-delivered, (c) in the case of
telephone, when telephoned, provided, however, that in order to be effective,
telephonic notices must be confirmed in writing no later than the next Business
Day by letter or facsimile, (d) if given by mail, four (4) days after such
communication is deposited in the mail with first-class postage prepaid, return
receipt requested and (e) if given by any other means (including by air
courier), when delivered; provided, that notices to the Administrative Agent
shall not be effective until received.

 

Section 6.02         Benefit of Agreement. This Agreement shall be binding upon
and inure to the benefit of and be enforceable by the respective successors and
assigns of the parties hereto; provided that none of the Guarantors may assign
or transfer any of its interests and obligations without prior written consent
of the Administrative Agent (and any such purported assignment or transfer
without such consent shall be void); provided further that the rights of each
Lender to transfer, assign or grant participations in its rights and/or
obligations hereunder shall be limited as set forth in Section 10.10 of the
Credit Agreement. Upon the assignment by any Secured Party of all or any portion
of its rights and obligations under the Credit Agreement (including all or any
portion of its Commitments and the Loans owing to it) or any other Loan Document
to any other Person, such other Person shall thereupon become vested with all
the benefits in respect thereof granted to such transferor or assignor herein or
otherwise.

 

Section 6.03         No Waivers; Non-Exclusive Remedies. No failure or delay on
the part of any Agent or any Secured Party to exercise, no course of dealing
with respect to, and no delay in exercising any right, power or privilege under
this Agreement or any other Loan Document, or other document or agreement
contemplated hereby or thereby shall operate as a waiver thereof nor shall any
single or partial exercise of any such right, power or privilege preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege. The rights and remedies provided herein and in the other Loan
Documents are cumulative and are not exclusive of any other rights or remedies
provided by Law.

 

Section 6.04         Enforcement. The Secured Parties agree that this Agreement
may be enforced only by the action of the Administrative Agent (acting upon the
instructions of the Required Lenders if required under the Loan Documents), and
that no other Secured Party shall have any right individually to seek to enforce
this Agreement, it being understood and agreed that such rights and remedies may
be exercised by the Administrative Agent for the benefit of the Secured Parties
upon the terms of this Agreement.

 

-12-

 

 

Section 6.05         Amendments and Waivers. Any provision of this Agreement may
be amended or waived if, but only if, such amendment or waiver is in writing and
is signed by each Guarantor directly affected by such amendment or waiver (it
being understood that the addition or release of any Guarantor hereunder shall
not constitute an amendment or waiver affecting any Guarantor other than the
Guarantor so added or released) and at all times prior to the time at which all
Guaranteed Obligations have been paid in full (other than unasserted contingent
indemnification obligations not due and payable), the Administrative Agent (with
the consent of the Required Lenders or, to the extent required by Section 10.1
of the Credit Agreement, such other portion of the Lenders as may be specified
therein).

 

Section 6.06         Governing Law; Submission to Jurisdiction. THIS AGREEMENT
AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF
NEW YORK (INCLUDING, WITHOUT LIMITATION, SECTION 5-1401 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK), WITHOUT REGARD TO CONFLICTS OF LAWS
PRINCIPLES THAT WOULD REQUIRE THE APPLICATION OF LAWS OF ANOTHER JURISDICTION.
Any legal action or proceeding with respect to this Agreement may be brought in
the courts of the State of New York in New York County, or of the United States
for the Southern District of New York, and, by execution and delivery of this
Agreement, each of the Guarantors hereby irrevocably accepts for itself and in
respect of its property, generally and unconditional, the exclusive jurisdiction
of such courts. Each of the Guarantors irrevocably waives, to the fullest extent
permitted by law, any objection which it may now or hereafter have to the laying
of the venue of any such proceeding brought in such court and any claim that any
such proceeding brought in any such court has been brought in an inconvenient
forum.

 

Section 6.07         Limitation of Law; Severability.

 

(a)          All rights, remedies and powers provided in this Agreement may be
exercised only to the extent that the exercise thereof does not violate any
applicable provision of Law, and all of the provisions of this Agreement are
intended to be subject to all applicable mandatory provisions of Law which may
be controlling and be limited to the extent necessary so that they will not
render this Agreement invalid, unenforceable in whole or in part, or not
entitled to be recorded, registered or filed under the provisions of any
applicable Law.

 

(b)          If any provision hereof is invalid or unenforceable in any
jurisdiction, then, to the fullest extent permitted by Law: (i) the other
provisions hereof shall remain in full force and effect in such jurisdiction and
shall be liberally construed in favor of the Agents and the other Secured
Parties in order to carry out the intentions of the parties hereto as nearly as
may be possible; and (ii) the invalidity or unenforceability of any provision
hereof in any jurisdiction shall not affect the validity or enforceability of
such provisions in any other jurisdiction.

 

Section 6.08         Counterparts; Integration; Effectiveness. This Agreement
may be signed in any number of counterparts, each of which shall be an original,
with the same effect as if the signatures thereto and hereto were upon the same
instrument. This Agreement and the other Loan Documents constitute the entire
agreement and understanding among the parties hereto and supersede any and all
prior agreements and understandings, oral or written, relating to the subject
matter hereof and thereof. This Agreement shall become effective with respect to
each Guarantor when the Administrative Agent shall have received counterparts
hereof signed by itself and such Guarantor. Delivery of an executed counterpart
of a signature page of this Agreement by facsimile or other electronic imaging
(i.e., “pdf” or “tif”) means shall be effective as delivery of a manually
executed counterpart of this Agreement

 

Section 6.09         WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

 

-13-

 

 

Section 6.10         Additional Guarantors. It is understood and agreed that any
Subsidiary of the Borrower that is required by the Credit Agreement to execute a
joinder to this Agreement substantially in the form of Exhibit A hereto (the
“Guaranty Joinder”) after the date hereof shall automatically become a Guarantor
hereunder with the same force and effect as if originally named as a Guarantor
hereunder by executing a Guaranty Joinder and delivering the same to the
Administrative Agent. The execution and delivery of any such instrument shall
not require the consent of any other Guarantor or other parts hereunder. The
rights and obligations of each Guarantor or other party hereunder shall remain
in full force and effect notwithstanding the addition of any new Guarantor as a
party to this Agreement.

 

Section 6.11         Termination; Release of Guarantors.

 

(a)          Termination. Upon the full, final and irrevocable payment of all
Guaranteed Obligations (other than unasserted contingent indemnification
obligations not due and payable), this Agreement shall terminate and have no
further force or effect.

 

(b)          Release of Guarantors. If all of the capital stock of one or more
of the Guarantors is sold or otherwise disposed of or liquidated in compliance
with the requirements of the Credit Agreement (or such sale, other disposition
or liquidation has been approved in writing by the Required Lenders (or all or
such other portion of the Lenders, if required by Section 10.1 of the Credit
Agreement), such Guarantor or Guarantors shall be released from this Agreement,
and this Agreement shall, as to each such Guarantor or Guarantors, terminate and
have no further force or effect (it being understood and agreed that the sale of
one or more Persons that own, directly or indirectly, all of the capital stock
of any Guarantor shall be deemed to be a sale of such Guarantor for purposes of
this Section 6.11(b)).

 

Section 6.12         Conflict. To the extent that there is a conflict or
inconsistency between any provision hereof, on the one hand, and any provision
of the Credit Agreement, on the other hand, the Credit Agreement shall control.

 

[Signature Pages Follow]

 

-14-

 

 

IN WITNESS WHEREOF, each Guarantor has executed this Agreement as of the day and
year first above written.

 

  GREEN BRICK PARTNERS, INC.       By: /s/James R. Brickman     Name:  James R.
Brickman     Title:  Authorized Signatory

 



[Signature Page to Guaranty]



 

 

 

 

  BioFuel Energy, LLC       By: /s/James R. Brickman     Name:  James R.
Brickman     Title:  Authorized Signatory       Notice Address:       3131
Harvard Avenue, Suite 103   Dallas, TX 75205       BFE Holdings, LLC   BFE
Operating Company, LLC   Buffalo Lake Energy, LLC   Pioneer Trail Energy, LLC  
Oregon Trail Energy, LLC   Wagon Wheel Energy, LLC   Gilman Trail Energy, LLC  
    By: /s/James R. Brickman     Name:  James R. Brickman     Title:  Authorized
Signatory       Notice Address:       3131 Harvard Avenue, Suite 103   Dallas,
TX 75205

 



[Signature Page to Guaranty]



 

 

 

 

  JBGL Willow Crest LLC   JBGL Hawthorne, LLC   JBGL Inwood  LLC   JBGL Chateau,
LLC   JBGL Castle Pines Management, LLC   JBGL Lakeside, LLC   JBGL Mustang LLC
  JBGL Kittyhawk, LLC   jbgl Builder finance llc   JBGL Atlanta Development
2014, LLC   JBGL Atlanta Development, LLC   JBGL Avignon, LLC   JBGL BF
Development, LLC   JBGL Chamdun, LLC   JBGL HH, LLC   JBGL Highlands Land, LLC  
JBGL Highlands Lender, LLC   JBGL Jamestown, LLC   JBGL Ownership LLC   JBGL
Vista, LLC   Johns Creek 206, LLC   The Providence Group at Jamestown II, L.L.C.
  Centre Living Homes, LLC   Centre Commercial Construction, LLC       By:
/s/James R. Brickman     Name:  James R. Brickman     Title:  Manager      
Notice Address:   3131 Harvard Avenue, Suite 103   Dallas, TX 75205       JBGL
Castle Pines, LP   By:  JBGL CASTLE PINES MANAGEMENT, LLC       By: /s/James R.
Brickman     Name:  James R. Brickman     Title:  Manager       Notice Address:
  3131 Harvard Avenue, Suite 103   Dallas, TX 75205



 

[Signature Page to Guaranty]

 



 

 

 

Agreed to and Accepted:   GREENLIGHT APE, LLC, as Administrative Agent   By:
/s/Daniel Roitman/Harry Brandler   Name: Daniel Roitman/Harry Brandler   Title:
Chief Operating Officer/Chief Financial Officer

 



[Signature Page to Guaranty]



 

 

 

 

Exhibit A TO GUARANTY

 

FORM OF JOINDER to Guaranty

 

This Joinder No. ____ (this “Joinder”), dated as of [●], is made by [●], a [●]
[●] (the “New Guarantor”) and GREENLIGHT APE, LLC, in its capacity as
Administrative Agent under the Guaranty, dated as of October 27, 2014 (as
amended, restated, supplemented, or otherwise modified from time to time, the
“Guaranty”), by and among GREEN BRICK PARTNERS, INC., each of the guarantor
parties listed on the signature pages thereto and those additional entities that
thereafter become parties thereto and GREENLIGHT APE, LLC, as Administrative
Agent for the benefit of the Secured Parties. Capitalized terms used herein but
not otherwise defined shall have the meanings provided in the Guaranty.

 

The Guarantors are required by Section 6.10 of the Guaranty to cause the New
Guarantor to become a “Guarantor” thereunder.

 

Accordingly, the New Guarantor hereby agrees as follows with the Administrative
Agent, for the benefit of the Secured Parties:

 

1.          The New Guarantor hereby acknowledges, agrees and confirms that, by
its execution of this Joinder, such New Guarantor will be deemed to be a party
to the Guaranty and a “Guarantor” for all purposes of the Guaranty and the other
Loan Documents, and shall have all of the obligations of a Guarantor thereunder
as if it had executed the Guaranty and the other Loan Documents. The New
Guarantor hereby ratifies, as of the date hereof, and agrees to be bound by, all
of the terms, provisions and conditions contained in the Guaranty and the other
Loan Documents. Without limiting the generality of the foregoing terms of this
Section 1, the New Guarantor hereby guarantees, jointly and severally together
with the other Guarantors, the prompt payment of the Guaranteed Obligations in
accordance with Section 2.01 of the Guaranty.

 

2.          The New Guarantor acknowledges and confirms that it has received a
copy of the Guaranty.

 

3.          The New Guarantor agrees that at any time and from time to time,
upon the written request of the Administrative Agent or any other Secured Party,
it will execute and deliver such further documents and do such further acts and
things as the Administrative Agent or such Secured Party may reasonably request
in order to effect the purposes of this Joinder.

 

4.          This Joinder: (a) may be executed in two or more counterparts, each
of which shall constitute an original but all of which when taken together shall
constitute one contract; and (b) may, upon execution, be delivered by facsimile
or electronic mail, which shall be deemed for all purposes to be an original
signature.

 

5.          Sections 6.02, 6.06, 6.07 and 6.09 of the Guaranty are incorporated
herein by reference as if fully set forth herein.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Joinder to the Guaranty
to be executed and delivered as of the day and year first above written.

  

  [NEW guarantor]       By:        Name:      Title:       Notice Address:      
[●]   Phone: [●]   Attention: [●]

 

 

 

 

Agreed to and Accepted:       GREENLIGHT APE, LLC, as Administrative Agent      
By:       Name:     Title:  

 

 

 

